                                          Case 5:16-cr-00150-BLF Document 473 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                        SAN JOSE DIVISION

                                   8

                                   9     UNITED STATES OF AMERICA,                        Case No. 16-cr-00150-BLF
                                  10                    Plaintiff,                        ORDER GRANTING DEFENDANT
                                                                                          MENDOZA’S MOTION TO COMPEL
                                  11             v.                                       DEFENDANT ANTHONY’S
                                                                                          PERSONAL APPEARANCE AT THE
                                  12     ARACELI MENDOZA,                                 HEARING SET FOR AUGUST 31, 2021;
Northern District of California
 United States District Court




                                                                                          AND DENYING DEFENDANT
                                  13                    Defendant.                        ANTHONY’S REQUEST FOR WAIVER
                                                                                          OF HER PERSONAL APPEARANCE
                                  14                                                      AT THE HEARING SET FOR AUGUST
                                                                                          31, 2021
                                  15
                                                                                          [Re: ECF 466, 467, 471]
                                  16

                                  17

                                  18
                                  19           This order addresses Defendant Mendoza’s motion to compel Defendant Anthony’s
                                  20   personal appearance for questioning under oath at the hearing set for August 31, 2021 (ECF 466);
                                  21   Defendant Anthony’s request for waiver of her personal appearance (ECF 467); and Defendant
                                  22   Anthony’s opposition to Defendant Mendoza’s motion to compel her personal appearance (ECF
                                  23   471).
                                  24           Defendant Mendoza’s motion to compel Defendant Anthony’s personal appearance is
                                  25   GRANTED, and Defendant Anthony’s request for waiver of her personal appearance is DENIED.
                                  26   Defendant Anthony SHALL personally appear at the hearing set for August 31, 2021.
                                  27           The August 31, 2021 hearing is an in-person proceeding with all parties and counsel
                                  28   expected to be physically present in the Courtroom. Because of Defendant Anthony’s personal
                                          Case 5:16-cr-00150-BLF Document 473 Filed 08/23/21 Page 2 of 2




                                   1   circumstances, as described in her request for waiver of her personal appearance, the Court would

                                   2   permit Defendant Anthony (and only Defendant Anthony) to appear via Zoom. A Zoom

                                   3   appearance is conditioned on all counsel being able to provide certain equipment for use in the

                                   4   Courtroom. Counsel may contact the Courtroom Deputy Clerk, Ms. Salinas-Harwell, for guidance

                                   5   on a Zoom appearance.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: August 23, 2021                         ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
